The opinion of the Court was delivered by
Redfield, J.
In this case, the only question to be determined is, whether the pauper, Phebe Hatch, having resided in Brookfield more than seven years since the passing of the act of 1817, gained a legal settlement thereby. She did, unless her having been under coverture, some portion of the time, prevented it.
It was intimated in Barnet v. Concord, 4 Vt. R. 564, and again in Brookfield v. Hartland, in relation to this same pauper, 6 Vt. R. 401, — that such residence was not sufficient *426to gain a settlement. The court are now of the same opinion.
It is true that the terms of the statute are general; — “ Any person of full age.” But it is further added “^who shall reside and maintain himself or herself.” Now, it could not well be said that a married woman living with her husband had any personal residence. She being a part of her husband’s family, like his children, takes that of her husband. But this is merely a derivative, and not an original independent, personal residence. And with no propriety could she be said to maintain herself.
The wife, in contemplation of law, is almost lost in the person of the husband. She can do almost no act, except as his servant, and even his crimes are in many instances imputed to his coercion. And in regard to settlement acquired by residence, it has been held that the residence must be continuous and sui juris. It follows, then, that the residence, previous to the decease of the husband, cannot be tacked to that of the pauper, since his decease.
The same doctrine was held in relation to settlement acquired by residence under the act of 1802. And the forty days residence, required by the English statute, in order to gain a settlement in any parish, the resident renting a - ten pound tenement, although not required to be continuous, must be sui juris.- 14 Petersdorff, 496. Rex v. Inhabitants of Ashton under Lyne, 4 M. & S. 357, and Rex v. St. George the Martyr, 7 T. R. 461.
The order of removal was properly made and the-judgment of the county court is, affirmed.